DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22-24, 37 and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2015193384 (using Van Baelen et al. (hereinafter Van Baelen) (US20170123175) for clarity).

Regarding claim 22, Van Baelen discloses a telecommunications system comprising: 

a second enclosure (113), separate from the first enclosure, defining a second enclosed interior housing at least one fan out device (142), wherein the at least one splice tray of the first enclosure has an output (16) connected to the at least one fan out device of the second enclosure.  

Regarding claim 23, Van Baelen discloses the telecommunications system of claim 22, wherein the first enclosure includes a plurality of splice trays (Paragraph 0092 – covered by 160) spliced to the feeder cable, wherein the system further includes a third enclosure, separate from the first and second enclosures, defining a third enclosed interior housing at least one fan out device, wherein the at least one fan out device of the third enclosure is connected to an output of at least one of the plurality of splice trays of the first enclosure (Paragraph 0095 – Depending on the feeder-cable, more boxes can be connected.)

Regarding claim 24, Van Baelen discloses the telecommunications system of claim 22, wherein the first and second enclosures each have a substantially identical construction, the enclosures including an internal tray including: 
a first storage location (120) for receiving a plurality of splice trays (stack of feeder terminations); 

a third storage location (Paragraph 0092 – If desired, a splice area can also be provided on the base) for receiving a plurality of drop splice modules.  

Regarding claim 37, Van Baelen discloses a telecommunications enclosure (Figure 3) comprising: 
an outer shell having a first half and a second half, 
a tray (514) positioned within at least one of the first and second halves of the outer shell, the tray including: 
at least one splice tray (522), the splice tray being connected to a feeder cable (20); 
at least one fan out module (642) connected to the at least one splice tray; and 
at least one drop splice module (600), the at least one drop splice module being connected to a distribution cable (652) and being connectable to an output (22) of the at least one fan out module to provide a point-to-point connection (Paragraph 0118).  

Regarding claim 38, Van Baelen discloses the telecommunication enclosure of claim 37, wherein the drop splice module includes an input pig-tail (580) attached to a main body (514), a splice area disposed on the main body (524), and a cable fixation area 
Claim(s) 39, 40 and 12-45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US20140334790).
Regarding claim 39, Zhang discloses a telecommunication drop splice cassette (14) comprising: 
a main body (82) configured for removable installation into an enclosure (212); 
an input pig-tail (164) attached to the main body; 
a splice area (116) disposed on the main body; and 
a cable fixation area (200) configured for connection to a distribution cable (274).  

Regarding claim 40, Zhang discloses the telecommunication drop splice cassette of claim 39, further including a cover (76) configured to enclose the splice area.

Regarding claim 42, Zhang discloses the telecommunication drop splice cassette of claim 39, wherein the splice area has a plurality of splice positions (130) so as to be configured to allow at least two fibers per distribution cable.

Regarding claim 43, Zhang discloses the telecommunication drop splice cassette of claim 39, wherein the splice area provides storage for overlength fibers (80).

Regarding claim 44, Zhang discloses the telecommunication drop splice cassette of claim 39, further comprising enclosure fixation fin (150) extending from the main body, the enclosure fixation fin is configured to interface with an enclosure (155).  

Regarding claim 45, Zhang discloses the telecommunication drop splice cassette of claim 39, further comprising a yarn fixation portion (102) configured to hold excess aramid yard around a spool (160).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US20140334790) in view of Brunet et al. (hereinafter Brunet) (US20100183274).
Regarding claim 41, Zhang discloses the telecommunication drop splice cassette of claim 40.
Zhang does not expressly disclose wherein the cover is translucent.  
Brunet discloses wherein a cover (151) is translucent.
It would’ve been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to incorporate the
One having ordinary skill in the art would have been motivated to do so to monitor the elements with the telecommunication drop splice cassette without removing the cover.

Response to Arguments
Applicant’s arguments, see page 5, filed 1 July 2021, with respect to the drawing objection have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant’s arguments, see pages 6 and 7, filed 1 July 2021, with respect to the rejection(s) of claim(s) 22-24 and 37-45 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of WO2015193384 (using Van Baelen et al. (hereinafter Van Baelen) (US20170123175) for clarity), Zhang (US20140334790) and Zhang (US20140334790) in view of Brunet et al. (hereinafter Brunet) (US20100183274), respectively.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963. The examiner can normally be reached M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



20 October 2021